OPINION DENYING A REHEARING.
8. Statutes — Conflicting Provisions — Later Act Supersedes. Where a conflict exists between a later and an earlier act of the legislature, and where the later act does not attempt to cover all the provisions of the earlier act, both acts ordinarily remain in force except on the point where the acts are in conflict, in which respect the later act supersedes, repeals or modifies the inconsistent terms of the earlier enactment.
The opinion of the court was delivered by
Dawson, J.:
A petition for a rehearing in this case is presented on the assumption that Bartlett, Treas., v. A. T. & S. F. Rld. Co., 32 Kan. 134, 4 Pac. 178, decided that section 2311 of the General Statutes of 1909 was repealed by a later act fixing a maximum levy for current county expenses.
Section 2311 of the General Statutes of 1909 was enacted in 1862,- and the later act in question was section 181 of chapter 25 of the General Statutes of 1868, effective October 31, 1868.
Chapter 25 of the General Statutes of 1868 was substantially an adoption of the work of the Codifying Commission, covering the powers and duties of county officers and containing provisions relating to the levy and collection of taxes. Chapter 119 of the General Statutes of 1868, enacted at the same time and as part of the general scheme of codification (Gen. Stat, 1909, ch. 128), provided that among the earlier acts of the legislature which should remain in force was this act of 1862.
The act of 1862 reads in part as follows:
“Section 1. It shall be the duty of the board of county commissioners of each county in this state to levy in each year, in addition to the taxes for other purposes, a county tax sufficient to defray all county charges and expenses incurred during' such year, and twenty per centum in addition to make up for delinquent taxes of the same year; and it shall be unlawful for any board of county commissioners or county clerk to issue county warrants or orders in any one year to a greater amount than the amount of the county tax levied in the same year to defray county charges and expenses, less the amount levied for delinquencies.” (Act of March 5, .1862, Gen. Stat. 1868, p. 295, § 1, Gen. Stat. 1909, § 2811.)
The act under consideration in Bartlett, Treas., v. A. T. & S. F. Rld. Co., supra, which is said to repeal the act of 1862, reads:
“In counties where the taxable property is less than five millions of dollars, the board of county commissioners shall not levy a tax for the *829current expenses of any one year of over one per cent on the dollar of such valuation; and in counties where the taxable property is five millions of dollars or upwards, the tax for such purpose shall not exceed one-half of one per cent upon such valuation in any one year, unless by direct vote of the electors of the county.” (Gen. Stat. 1868, ch. 25, § 181.)
Section 181 of chapter 25 of the General Statutes of 1868 has long given way to later statutes fixing the maximum limit of levies. (Gen. Stat. 1909, §§ 9394-9424.) But the point made in the petition for a rehearing can be examined by a careful scrutiny of the decision in Bartlett, Treas., v. A. T. & S. F. Rld. Co., 32 Kan. 134, 4 Pac. 178. In that case, the county of Edwards levied a tax sufficient to pay current expenses pursuant to the act of 1862. The railroad company sought and obtained an injunction against the collection of this tax because the levy thus made was in excess of the maximum defined by section 181 of chapter 25 of the General Statutes of 1868. This court sustained the judgment, holding very properly “that the provisions of the statute last enacted repeal those of the former, with which they conflict” (p. 138), citing Elliott v. Locknane and others, 1 Kan. 126, in which the court stated this elementary hornbook doctrine:
“It is a rule without exception, that, where two statutes are in any respect, in both language and meaning, irreconcilably repugnant, the provisions of the statute last enacted repeal those of the former with which they conflict. It is true that provisions in letter conflicting are to be construed, if possible, so that both may stand; but where, by no construction both can stand, the intention manifest in the later law is uniformly given effect by the courts.” (p. 135.)
But there is no room for contending that the entire act or the section of the act of 1862, quoted above, was repealed by section 181 of the act of 1868. The court did not say so. It had no occasion to say so. The power to fix any levy necessary to meet current expenses was abridged by the later act, and whatever the financial needs for current county expenses might be, the levy could not under section 181 exceed the limits therein fixed.
It would do violence to every rule of interpretation to hold that the act of 1868 limiting the levies repealed the provision in the act of 1862 prescribing the duty of the board of county commissioners to make a levy of any sort, or that it abrogated the duty to make estimates of the county’s financial needs and *830to make a provision to care for delinquent taxes; and it would be a strange thing if the enactment of a restriction as to the amount of the levy should be held to repeal the earlier and independent restriction:
“. . . and it shall be unlawful for any board of county commissioners or county clerk to issue county warrants or orders in any one year to a greater amount than the amount of the “county tax levied in the same year to defray county charges and expenses, less the amount levied for delinquencies.” (Gen. Stat. 1909, § 2311.)
Both restrictions stand without possible conflict. Both are wise and salutary and serve a righteous purpose to protect the taxpayers of this commonwealth from onerous burdens; and the argument that in a neighboring county, not Leavenworth, the current expenses are running behind the county revenues about thirty thousand dollars a year is a very potent argument in favor of the correctness of the decision already reached in the instant case, and that thé statutes governing' the issue of county warrants should be respected and enforced.
An expression of the court’s views is asked concerning the possible effect of section 2146 of the General Statutes of 1909 on the question at issue. Our answer is that it has none whatever. That section merely prescribes the county treasurer’s duties touching the order of payment of county warrants lawfully issued.
The petition for a rehearing is denied.